MANDATE

THE STATE OF TEXAS

TO THE 452ND DISTRICT COURT OF EDWARDS COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on April 1, 2015, the cause upon appeal to revise
or reverse your judgment between

Clevan Meyers, Appellant

V.

Newfield Exploration Company, Appellee

No. 04-15-00007-CV and Tr. Ct. No. 3725

was determined, and therein our said Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, this appeal is
DISMISSED. Costs of the appeal are taxed against the party who incurred
them.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on June 1, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-15-00007-CV

                                            Clevan Meyers

                                                     v.

                                 Newfield Exploration Company

                (NO. 3725 IN 452ND DISTRICT COURT OF EDWARDS COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          LLOYD A MUENNINK
REPORTER'S RECORD                 $447.00   PAID            MR. MUENNINK
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          LLOYD A MUENNINK
FILING                            $100.00   E-PAID          LLOYD A MUENNINK
INDIGENT                           $25.00   E-PAID          LLOYD A MUENNINK
STATEWIDE EFILING FEE              $20.00   E-PAID          LLOYD A MUENNINK


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this June 1, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853